Citation Nr: 1025478	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-15 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a disability manifested 
by a right forearm mass.

2.  Entitlement to service connection for allergic 
conjunctivitis.

3.  Entitlement to an initial disability rating in excess of 50 
percent for post traumatic stress disorder (PTSD).

4.  Entitlement to an initial compensable disability rating for a 
thoracic somatic dysfunction.  

5.  Entitlement to an initial compensable disability rating for 
hemorrhoids.

6.  Entitlement to an initial compensable disability rating for 
shin splints of the right leg.

7.  Entitlement to an initial compensable disability rating for 
shin splints of the left leg.

8.  Entitlement to an initial compensable disability rating for 
patellofemoral syndrome of the right knee.  

9.  Entitlement to an initial compensable disability rating for 
patellofemoral syndrome of the left knee.  

10.  Entitlement to an initial compensable disability rating for 
bilateral pes planus.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to September 
2007.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Newark, New 
Jersey Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the RO in July 2009.  A 
transcript of that hearing has been associated with the claims 
file.

The Board notes that in the May 2009 VA form 9, the Veteran 
specifically noted that he was only appealing the issues of 
service connection for the right forearm mass and increased 
disability ratings for PTSD, thoracic somatic dysfunction, left 
and right shin splints, pes planus of both feet, hemorrhoids and 
the right and left knees.  The VA form 9 did not list allergic 
conjunctivitis under the issues the Veteran wished to appeal.  At 
the July 2009 RO hearing, however, the Veteran presented 
testimony with respect to the issue of allergic conjunctivitis 
and a September 2009 supplemental statement of the case (SSOC) 
also addressed the issue of entitlement to service connection for 
allergic conjunctivitis.  The RO later certified this issue as 
being on appeal to the Board in a January 2010 VA form 8.  

The undersigned Veterans Law Judge notes that while the May 2009 
VA form 9 does not reference the specific issue of allergic 
conjunctivitis, the Veteran's testimony in the July 2009 hearing 
reflects that he continued to seek service connection for 
allergic conjunctivitis.  In addition, the RO continued to 
address this issue as if it were on appeal by accepting testimony 
on this issue, including it in the September 2009 SSOC and 
certifying this issue to the Board in January 2010.  Accordingly, 
in light of the principle of fair process, the undersigned 
Veterans Law Judge will construes the issue on appeal as listed 
on the title page.

The issues of service connection for a disability manifested by a 
right forearm mass and allergic conjunctivitis are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's PTSD 
is productive of at least moderate difficulties resulting in 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: nightmares, flashbacks, 
anxiety, hypervigilence, insomnia, easy startle reflex, poor 
concentration, sporadic panic attacks, depression, social 
isolation, some degree of short term memory problems, a blunted 
affect, sleep disturbance, suspicion of others, frequent mood 
swings, fair impulse control, anhedonia, a loss of interest in 
friends and family, fair insight and fair judgment; clinical 
findings also reflect symptoms of euthymic mood, good control of 
behavior, no history of violent nature or criminal record, well 
composed, good concentration and attention and no memory deficits 
or confusion; the evidence reveals some reports of obsessive 
compulsive behavior and anger outburst but does not show any 
impaired impulse control, near continuous panic or depression, 
suicidal ideation, spacial disorientation, a neglect of personal 
appearance or an inability to establish and maintain effective 
relationships; Global Assessment of Functioning (GAF) scores have 
been assigned as high as 70, thereby indicating mild symptoms.  

2.  The evidence of record demonstrates that the Veteran's 
thoracic somatic dysfunction is productive of a full range of 
motion with no additional loss of joint function due to pain, 
fatigue or lack of coordination; no findings of muscle spasm, 
guarding, localized tenderness resulting in abnormal gait or 
abnormal spinal contour, vertebral body fracture with loss of 50 
percent or more of the height or neurological abnormalities have 
been demonstrated by clinical examination.

3.  The evidence of record demonstrates that the Veteran's 
hemorrhoids manifest small inflamed internal hemorrhoids, but no 
thrombosis, large hemorrhoids, frequent recurrent incontinence, 
persistent bleeding, anemia or fissures.

4.  The evidence of record demonstrates that the Veteran's shin 
splits of the left and right leg are productive of a moderate 
disability of the muscles due to a history of consistent 
complaints on record of the cardinal symptoms of muscle injuries, 
particularly of fatigue and fatigue-pain after moderate use, and 
an effect on the particular functions controlled by the injured 
muscles' pain, including exercise.

5.  The evidence of record demonstrates that the Veteran's 
patellofemoral syndrome of the right and left knees manifests 
pain, crepitus and effusion, with full and normal range of 
motion, but with no instability or subluxation.

6.  The evidence of record demonstrates that the Veteran uses 
custom made arch supports with some failure, and that his feet 
are manifested by subjective complaints of pain, stiffness, 
numbness and recurring loss of sensation; and by objective 
findings of pain on use of the feet, mild pronation throughout 
gait, and abductory twist at toe off, with intact pulses, 
sensation and strength, and with no significant decrease in arch 
height, fallen arches or deformity.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130 Diagnostic Code 9411 (2009).

2.  The criteria for initial compensable ratings for thoracic 
somatic dysfunction, hemorrhoids, and pes planus of the right and 
left feet have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.71a, 4.114; Diagnostic Codes 5237, 5276, 
7336 (2009).

3.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for initial 10 percent rating for bilateral pes planus 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5276 (2009).

4.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial 10 percent rating for patellofemoral 
syndrome of the right knee have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5299-5261 (2009).

5.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial 10 percent rating for patellofemoral 
syndrome of the left knee have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5299-5261 (2009).

6.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial 10 percent disability rating for shin 
splits of the left leg have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§  4.55, 4.56, 4.73, Diagnostic Code 
5313.  

7.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial 10 percent disability rating for shin 
splits of the right leg have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§  4.55, 4.56, 4.73, Diagnostic Code 
5313.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection in the April 2008 rating decision, he was 
provided notice of the VCAA in January 2008. The VCAA letter 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain lay evidence and both private 
and VA medical treatment records.  The Veteran also received 
notice in January 2008, pertaining to the downstream disability 
rating and effective date elements of his claims, and was 
furnished a statement of the case in April 2009 with subsequent 
re-adjudication in a September 2009 supplemental statement of the 
case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Mayfield and Pelegrini, both supra.

It is well to observe that service connection for PTSD, thoracic 
somatic dysfunction, hemorrhoids, bilateral shin splints, 
patellofemoral syndrome of the knees and bilateral pes planus has 
been established and an initial rating for each condition has 
been assigned. Thus, the Veteran has been awarded the benefit 
sought, and such claim has been substantiated.  See Dingess v. 
Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 
5103(a) notice is no longer required as to this matter, because 
the purpose for which such notice was intended to serve has been 
fulfilled.  Id.  Also, it is of controlling significance that, 
after awarding the Veteran service connection for PTSD, thoracic 
somatic dysfunction, hemorrhoids, bilateral shin splints, 
patellofemoral syndrome of the knees and bilateral pes planus and 
assigning an initial disability rating for each condition, he 
filed a notice of disagreement contesting the initial rating 
determinations. See 38 C.F.R. § 3.159(b)(3) (2009) (VA has no 
duty to provide section 5103 notice upon receipt of a notice of 
disagreement). The RO furnished the Veteran a Statement of the 
Case that addressed the initial rating assigned for his PTSD, 
thoracic somatic dysfunction, hemorrhoids, bilateral shin 
splints, patellofemoral syndrome of the knees and bilateral pes 
planus, included notice of the criteria for a higher rating for 
each condition, and provided the Veteran with further opportunity 
to identify and submit additional information and/or argument, 
which the Veteran has done by perfecting his appeal.  See 38 
U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  Under these 
circumstances, VA fulfilled its obligation to advise and assist 
the Veteran throughout the remainder of the administrative 
appeals process, and similarly accorded the Veteran a fair 
opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim(s) in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, service personnel records, VA outpatient 
treatment reports, VA examinations and statements and testimony 
from the Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication that there 
exists any additional evidence that has a bearing on this case 
that has not been obtained.  The Veteran and his representative 
have been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher evaluation; otherwise, 
the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating for 
an established service-connected disability, the present 
disability level is the primary concern and past medical reports 
do not take precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the most recent 
examination is not necessarily and always controlling; rather, 
consideration is given not only to the evidence as a whole but to 
both the recency and adequacy of examinations.  See Powell v, 
West, 13 Vet. App. 31, 35 (1999).

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  However, where the question for 
consideration is the propriety of the initial evaluation assigned 
after the grant of service connection, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts found 
- this practice is known as "staged ratings."  See id. at 126.

In addition, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which functional 
loss due to pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).






Analysis

1.  PTSD

Throughout the rating period on appeal, the Veteran has been 
assigned a 50 percent evaluation for PTSD.  

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
this general rating formula, a
50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Richard v. 
Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  A GAF score ranging from 61 to 70 indicates 
some mild symptoms (e.g. depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning, 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score ranging from 51 to 60 
indicates moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  A GAF score of 41 to 50 
indicates serious symptoms and serious impairment in social, 
occupational, or school functioning (e.g., no friends), while a 
GAF score of 31 to 40 indicates major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work).  A GAF score of 21 to 30 
indicates that behavior is considerably influenced by delusions 
or hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no job, 
home, or friends).  See Diagnostic and Statistical Manual of 
Mental Disorders, (4th ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating agency 
must be familiar with the DSM IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 
(2009).  Accordingly, GAF scores do not automatically equate to 
any particular percentage in the Rating Schedule.  Rather, they 
are but one factor to be considered in conjunction with all the 
other evidence of record.  

Veteran has maintained that his service-connected PTSD warrants a 
disability rating in excess of the 50 percent currently assigned.  

During a July 2009 hearing at the RO, the Veteran testified that 
he has continually sought treatment for his PTSD by mental health 
professionals at the VA and that he takes medication for his PTSD 
a couple of times a day.  He also reported that he had problems 
concentrating at school and his symptoms affected his daily 
activities, including anxiety, depression, sleep disturbance, 
obsessive behavior, stress and the inability to focus in school.  
The Veteran also testified that he also has vomiting episodes 
which have been related to his stress.  Finally, he stated that 
he would like to increase his therapy and counseling for PTSD.

Service treatment records from within a year prior to the 
Veteran's claim reflect that the Veteran was treated for chronic 
PTSD and a mood disorder for which he was taking antidepressant 
medication and treated in the mental health clinic.  During this 
period his PTSD symptoms consisted of trouble sleeping, trouble 
concentrating, decreased concentrating ability, depression, 
anxiety, insomnia, awakening in the middle of the night and early 
morning, intact insight, appropriate mood to affect, anhedonia 
and a loss of interest in friends and family.  At this time he 
was also found to be awake, alert, oriented to person, place and 
time, well developed, well nourished, healthy and in no acute 
distress.  There were no findings of feelings of hopelessness or 
guilt, suicide plan, previous suicide attempt, homicidal 
tendencies, hallucinations, paranoid ideation, preoccupation with 
violent thoughts, or unreasonable or irrational fears.  

In an October 2007 VA examination, the Veteran reported that he 
was prescribed Prozac in the past but is currently not getting 
any treatment and had no history of suicidal behavior or 
violence.  He reported that his PTSD symptoms included 
nightmares, flashbacks, hypervigilence, easy startle reflex, 
obsessive behavior such as checking the car locks and door locks, 
poor concentration, sporadic panic attacks, depression and social 
isolation.  The symptoms were reported as moderate in nature and 
occurred on most days since the Veteran's active service.  The 
Veteran also reported that he is on edge quite a bit and tends to 
snap at people.  A mental status evaluation reflects that the 
Veteran was dressed casually and was cooperative with normal 
thought processes and communication.  No delusions, 
hallucinations, suicidal thoughts or homicidal thoughts were 
noted.  His eye contact was good and he was able to maintain his 
personal hygiene.  The examiner noted the Veteran was oriented to 
person, place and time but had short-term memory problems and 
obsessive behavior.  Rate and flow of speech were found to be 
normal.  Sporadic panic attacks, a depressed mood, blunted affect 
with fair impulse control and moderate sleep impairment were 
noted.  The Veteran was found to be somewhat isolative from other 
people.  The examiner concluded that the Veteran had moderate 
symptoms of PTSD stemming from his service experiences and that 
he had been able to work but appeared to be isolative.  The 
Veteran reported he lost interest in things he used to enjoy but 
was able to take care of his activities of daily living.  The 
examiner assigned a GAF score of 50 and concluded the Veteran had 
moderate symptoms, was competent and somewhat isolative and his 
psychiatric problems did not prevent him from getting employment.  

VA outpatient treatment reports from October 2007 to September 
2009 reflect that the Veteran's reported PTSD symptoms included 
depression, nightmares, flashbacks, guarding, detachment and 
numbness, avoidance of talking about Iraq, suspicion of others, 
frequent mood swings, anger outburst, sleep disturbance, 
insomnia, anxiety, no overt depressive symptoms and easy startle.  
Mental status evaluations revealed spontaneous, coherent and 
relevant speech and the Veteran was alert, euthymic, well 
interacted, goal directed and maintained good eye contact.  
Findings also reflect the Veteran had a fair memory, congruent 
affect with mood, an anxious mood with frequent mood swings, some 
anger outburst at times, fair insight, fair judgment, good 
concentration, good attention span and good comprehension.  No 
cognitive deficit, thought disorder, confusion, hallucinations, 
delusions suicidal and homicidal plans or intent were noted.  He 
was prescribed medication, Remeron, Oxycodone, Buspar and Ambien, 
for his PTSD symptoms.  GAF scores during this period ranged from 
60 to 70.  The Veteran's reported symptoms of anger outbursts 
were noted in October 2007, however, subsequent treatment reports 
do not reflect any later findings of anger outbursts.  

In June 2008 VA outpatient treatment report, the Veteran was 
noted to have no history of violent nature or criminal records, 
was in good control of his behavior and expressed an interest in 
law enforcement.  At this time the VA attending psychiatrist 
concluded that, in his view, the Veteran was no more risk/danger 
to anybody as a law enforcement officer.  He was assigned a GAF 
score of 70 at this time.

In a March 2009 VA outpatient treatment report, the Veteran 
reported that his continued college studies were going well, he 
felt anxious at times but had no panic attacks and he noted about 
10 to 12 days a month where he felt "down" but this was not 
characterized as a major depressive disorder type depression.  He 
was assigned a GAF score of 65.  

In July 2009, the Veteran reported having an episode of panic 
attack which was new to him.  At this time no major depressive 
disorder was found and the Veteran indicated no suicidal ideation 
at his distress regarding the panic attack.  

After a careful review of the record, the Board finds that the 
Veteran's PTSD does not warrant an initial evaluation in excess 
of 50 percent at any time since the effective date of service 
connection on September 8, 2007.  The record is absent of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood due to such PTSD symptoms as: suicidal ideation; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and the inability to 
establish and maintain effective relationships, so as to warrant 
a 70 percent disability rating.  

Initially the Board notes that the Veteran's current PTSD 
symptomatology consists of nightmares, flashbacks, anxiety, 
hypervigilence, insomnia, easy startle reflex, poor/decreased 
concentration, sporadic panic attacks, depression, social 
isolation, some degree of short term memory problems, blunted 
affect, sleep disturbance, suspicion of others, anger outbursts, 
frequent mood swings, fair impulse control, fair insight, fair 
judgment, anhedonia, a loss of interest in friends and family, 
euthymic mood, good control of behavior, no history of violent 
nature or criminal record, well composed, good concentration, 
good attention and no memory deficits or confusion.

The Board acknowledges that while the Veteran's PTSD symptoms 
included reports of obsessive compulsive behavior with locking 
doors in the October 2007 VA examination and the July 2009 RO 
hearing, and one instance of reported anger outbursts in October 
2007.  The medical evidence of record, however, does not reflect 
any findings of anger outbursts prior to or following October 
2007 and in June 2008 he was noted to have no history of violent 
nature or criminal records, was in good control of his behavior 
and was no more risk/danger to anybody as a law enforcement 
officer.  With respect to the reported obsessive compulsive 
behavior, this finding alone is not sufficient to grant a higher 
disability rating without the accompanying symptoms required for 
a 70 percent disability rating.  Furthermore, the evidence of 
record did not reflect these obsessive compulsive behaviors 
manifested in rituals which interfered with the Veteran's routine 
activities, as the VA outpatient treatment reports do not reflect 
any findings or complaints of obsessive behavior and the Veteran 
reported in March 2009 that his continued college studies were 
going well.

Moreover, although the Veteran was continually treated for 
depression, there is no evidence of near continuous depression 
affecting his ability to function independently, appropriately or 
effectively, as mental status evaluations performed at the VA 
also revealed the Veteran also displayed a euthymic mood.  In 
addition, the Veteran reported having no overt depressive 
symptoms in September 2008 and in March 2009 he reported that he 
felt "down" 10 to 12 days a month but this was not 
characterized as a major depressive disorder type depression.  

While the Board notes the Veteran's reported poor/decreased 
concentration and frequent mood swings in his active service and 
in October 2007, the evidence treatment reports do not reflect 
that either of these conditions affected his occupational and 
social functioning with deficiencies in most areas.  In fact, in 
a March 2009 VA outpatient treatment report, the Veteran reported 
that his continued college studies were going well.

Although the Veteran reported having a loss of interest in 
friends and family, VA outpatient treatment reports reflect that 
he continued to maintain a relationship with his girlfriend whom 
he lived with and while a September 2008 VA outpatient treatment 
report reflects that they had broken up, he reported no overt 
depressive symptoms.  Moreover, VA outpatient treatment reports 
from December 2008 to March 2009 reflect the Veteran reconciled 
with his girlfriend and lived with her and her son.  

Finally, with respect to the Veteran's reported stress-induced 
vomiting in the July 2009 RO hearing, the October 2007 VA 
examination noted the Veteran denied any symptoms of vomiting in 
the context of his hemorrhoid disability and the medical evidence 
of record does not reflect any reported vomiting that a physician 
has related to the Veteran's PTSD.  VA outpatient treatment 
reports reflect that the Veteran made contemporaneous statements 
about vomiting during his treatment for gastrointestinal reflux 
disease, with no findings indicating that vomiting was caused by 
any stress or PTSD.  Thus, the Board finds that, while the 
Veteran is competent to attest to his symptoms of vomiting, these 
reported symptoms of stress-induced vomiting which have been 
related to his PTSD are inconsistent with the contemporaneous 
medical evidence of record and he is therefore not credible to 
report that these symptoms have been associated with his PTSD.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Savage v. 
Gober, 10 Vet. App. 488, 496-97 (1997).  

As such, the Board finds that the criteria considered under the 
70 percent disability rating is not demonstrated by the objective 
evidence of record and the Veteran's PTSD symptoms are, in fact, 
considered and provided for in the criteria for a 50 percent 
disability rating.  Thus, the Board finds that the Veteran's PTSD 
more nearly approximates the 50 percent disability rating 
assigned.

In addition, the Veteran's GAF scores ranged from 50 to 70, 
thereby indicating mild to serious symptoms.  The Board notes 
that the October 2007 VA examiner, who provided the Veteran with 
his lowest GAF score of 50, noted that he had moderate symptoms, 
was competent and somewhat isolative and his psychiatric problems 
do not prevent him from getting employment.  In addition, the VA 
outpatient treatment records from October 2007 to September 2009 
reflect GAF scores ranging from 60 to 70, indicating mild to 
moderate symptoms.  As noted above, evaluations are not assigned 
based solely upon GAF scores, and the symptomatology described in 
the record fails to more nearly approximate the criteria for a 70 
percent rating at any point during the course of the appeal.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation in excess of 50 percent at any time 
since the effective date of service connection for PTSD on 
September 8, 2007.  See Fenderson, 12 Vet. App. at 125-26.  That 
is to say, the Veteran's disability has been no more than 50 
percent disabling since the effective date of his award, so his 
rating cannot be "staged" because this represents his greatest 
level of functional impairment attributable to this condition.

In summary, for the reasons and bases expressed above, the Board 
concludes that an initial disability rating in excess of 50 
percent for PTSD is not warranted at any time since the effective 
date of service connection on September 8, 2007.  Since the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal 
is accordingly denied.

3.  Thoracic Somatic Dysfunction

The Veteran's current thoracic somatic dysfunction is rated under 
Diagnostic Code 5237.  Disabilities of the spine are rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine, (for Diagnostic Codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes).  Under the General 
Rating Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: 

A 10 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of 
the entire spine.

The Notes following the General Rating Formula for Diseases and 
Injuries of the Spine provide further guidance in rating diseases 
or injuries of the spine.
Note (1) provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, should be rated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2009).

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral flexion 
are zero to 45 degrees, and left and right lateral rotation are 
zero to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  See also 
Plate V, 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2009).

Note (3) provides that, in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though it 
does not conform to the normal range of motion stated in Note 
(2).  Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a (2009).

Note (4) provides that the rater is to round each range of motion 
measurement to the nearest five degrees.  38 C.F.R. § 4.71a 
(2009).

Note (5) provides that, for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the  following: difficulty walking because of a limited line of  
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal  margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or  cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a (2009).

Note (6) provides that disability of the thoracolumbar and 
cervical spine segments are to be rated separately, except when 
there is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  38 C.F.R. § 4.71a (2009).

The Veteran contends that his current thoracic somatic 
dysfunction warrants an initial compensable disability rating.  
During a July 2009 RO hearing, he testified that his current 
thoracic somatic dysfunction was productive of pain on a daily 
basis and discomfort which never went away.  

Service treatment reports within a year of the Veteran's claim 
reflect that he was treated for a back strain and upper back and 
neck pain with findings reflecting a full range of motion of the 
spine, no muscle spasm, no pain elicited throughout the range of 
motion and no radicular symptoms.  Upon separation from active 
service, the Veteran reported having pain in the back which was 
noted by the service examiner as improved with chiropractic 
adjustment.  In the separation examination, the Veteran reported 
an intention to file VA disability benefits for his back and it 
was noted at this time that he had multiple pains in the shins, 
knees, feet and back which all have been expressed and treated.  

In an October 2007 VA general medical examination the Veteran 
reported that he had pain in the upper back which radiated to the 
lateral left side of the chest and was ongoing since its onset in 
service but was intermittent with regard to frequency.  He 
reportedly got pain once a week and was not on any medications 
for pain at this time.  In an October 2007 VA examination of the 
joints and spine, the Veteran reported that he now got three to 
four episodes a month of pain lasting from a day to a few days in 
length.  He did not know what set it off and was relieved the 
pain.  The Veteran reported receiving no physical therapy and had 
no incapacitating episodes, flare-ups or problems with repetitive 
use.  He also reported this problem did not interfere with his 
job or daily activities.  A physical examination of the thoracic 
spine revealed no axial tenderness, no cellulitis, no 
deformities, some discomfort over the left T12 in the rhomboid 
muscle region.  The Veteran was able to flex to 90 degrees, 
extend to 30 degrees, side bend to the right and left 30 degrees 
and rotate to the left and right 30 degrees.  He complained of 
pain in the left thoracic spine region with side bending and 
rotation.  After repetitive motion of the spine there was no 
additional loss of joint function due to pain, fatigue or lack of 
coordination.  The Veteran was diagnosed with thoracic somatic 
dysfunction.  

VA outpatient treatment reports from October 2007 to September 
2009 reflect that the Veteran was treated for management of back 
pain initially in July 2008, at which time he reported playing 
football and was tackled on the right side two weeks earlier with 
resultant pain.  He used ice, heat and Tylenol with no relief.  A 
physical examination reflected no ecchymosis, redness or swelling 
and the spine was non tender with palpation with a full range of 
motion.  The Veteran was diagnosed with musculoskeletal strain 
and prescribed pain medication.  

After a careful review of the record, the Board finds that the 
Veteran's thoracic somatic dysfunction does not warrant an 
initial compensable evaluation at any time since the effective 
date of service connection on September 8, 2007.  In this regard, 
the Board notes that the objective findings of record reflect 
that the Veteran's back pain was improved with chiropractic 
adjustment during his active service and while he currently 
complained of back pain, he did not seek treatment at the VA or 
use any medication to relieve such pain until he received a 
football injury which caused back pain in July 2008.  From within 
one year of the Veteran's date of claim through September 2009, 
the Veteran's spine reflected a full range of motion with flexion 
to 90 degrees, extension to 30 degrees, a combined range of 
motion of the thoracolumbar spine of 240 degrees and no 
additional loss of joint function due to pain, fatigue or lack of 
coordination.  In addition, the evidence of record does not 
demonstrate any findings of muscle spasm, guarding, localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour or vertebral body fracture with loss of 50 percent or 
more of the height or neurological abnormalities.  

The Board also notes that while the Veteran reports of continual 
every day pain that was intermitted with respect to its 
frequency, the contemporaneous clinical evidence of record during 
the period of this appeal reflects that the Veteran was treated 
on only one occasion for his back pain following his active 
service, in July 2008, as subsequent to a football injury at that 
time and he sought no treatment for his reported ongoing back 
pain before or after this injury.  Therefore the Board finds that 
while the Veteran is competent to attest to his symptoms of 
ongoing back pain, his statements are not credible as to the 
severity of such pain as they are inconsistent with the 
contemporaneous medical evidence of record during the period of 
this appeal.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see 
also McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Savage v. 
Gober, 10 Vet. App. 488, 496-97 (1997).  

Even considering the Veteran's subjective complaints of pain, the 
medical evidence of record did not note any additional limitation 
of motion demonstrated upon repetitive motion that would support 
an evaluation in excess of the noncompensable rating presently 
assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§ 4.40 (2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).  

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an initial compensable evaluation in at any time 
since the effective date of service connection for thoracic 
somatic dysfunction on September 8, 2007.  See Fenderson, 12 Vet. 
App. at 125-26.  That is to say, the Veteran's disability has 
been no more than 0 percent disabling since the effective date of 
his award, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition.

In summary, for the reasons and bases expressed above, the Board 
concludes that an initial compensable disability rating for 
thoracic somatic dysfunction is not warranted at any time since 
the effective date of service connection on September 8, 2007.  
Since the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied.

3.  Hemorrhoids

The Veteran's hemorrhoids are rated under Diagnostic Code 7336, 
which provides ratings for external and internal hemorrhoids.  A 
10 percent rating is assigned for large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent rating assigned 
for hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  For mild or moderate hemorrhoids, a 
noncompensable rating is assigned.  Diagnostic Code 7336, 38 
C.F.R. § 4.114.

The Veteran contends that he is entitled to a compensable rating 
for his current hemorrhoids.  

During the July 2009 RO hearing, the Veteran testified that while 
the October 2007 VA examination found no evidence of hemorrhoids, 
he was treated at the VA for a colonoscopy, at which time 
hemorrhoids were found and he was provided with a topical cream 
and some fiber supplement.  The Veteran also noted that he had 
bloody stools in 2004 when he was in Iraq, which was noted as 
possible hemorrhoids.  

Service treatment records within a year prior to the Veteran's 
claim reflect no treatment for hemorrhoids during this period.  
Upon separation from his active service the Veteran did not 
report any problems with hemorrhoids or a history thereof and no 
findings of hemorrhoids or related conditions were noted in the 
separation examination.  

In an October 2007 VA examination the Veteran reported having 
rectal bleeding in the military, initially in 2004, which became 
less frequent since leaving the military.  He also stated that he 
had been on stool softeners in the past, though he was not on 
them at this time.  The Veteran also reported having pruritus and 
irritation around the rectal area and denied weight loss, 
abdominal pain, nausea, vomiting or functional impairment.  A 
rectal examination revealed no hemorrhoids, fissures, thrombosis 
or incontinence.  The Veteran was diagnosed with hemorrhoids as 
described and the examiner noted that there was no evidence of 
active hemorrhoids at this time and no anemia.

VA outpatient treatment reports from October 2007 to September 
2009 reflect that during a December 2007 colonoscopy, endoscopic 
findings revealed small inflamed internal hemorrhoids on 
retroflexion and withdrawal of scope.

After a careful review of the record, the Board finds that the 
Veteran's hemorrhoids do not warrant an initial compensable 
evaluation at any time since the effective date of service 
connection on September 8, 2007.  In this regard the Board notes 
that the objective medical evidence of record reflects findings 
of no active hemorrhoids in the VA examination in October 2007 
and on one instance of small inflamed internal hemorrhoids in 
December 2007.  In addition, the October 2007 VA examination 
found no fissures, thrombosis, incontinence or anemia.  

As such the Board finds that the Veteran's hemorrhoids do not 
warrant an initial compensable disability rating under Diagnostic 
Code 7336 as the evidence of record does not reflect any findings 
of hemorrhoids which are large, thrombotic, irreducible, with 
excessive redundant tissue, frequent recurrences, persistent 
bleeding, secondary anemia, or with fissures.  

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an initial compensable evaluation at any time since 
the effective date of service connection for hemorrhoids on 
September 8, 2007.  See Fenderson, 12 Vet. App. at 125-26.  That 
is to say, the Veteran's disability has been no more than 0 
percent disabling since the effective date of his award, so his 
rating cannot be "staged" because this represents his greatest 
level of functional impairment attributable to this condition.

In summary, for the reasons and bases expressed above, the Board 
concludes that an initial compensable disability rating for 
hemorrhoids is not warranted at any time since the effective date 
of service connection on September 8, 2007.  Since the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal 
is accordingly denied.

4.  Shin Splints, Right and Left Legs

The Veteran's shin splints f the right and left legs are rated 
under Diagnostic Code 5313, which provides disability ratings for 
Muscle Group XIII involved in rating the muscles included in the 
anatomic region of the pelvic girdle and thigh. 38 C.F.R. § 
4.55(b).

Diagnostic Code 5313 pertains to Muscle Group XIII. Muscle Group 
XIII includes the muscles involved in extension of the hip and 
flexion of the knee; outward and inward rotation of the flexed 
knee; acting with rectus femoris and sartorius synchronizing 
simultaneous flexion of the hip and the knee, and extension of 
the hip and knee.  A noncompensable (0 percent) disability rating 
is provided where the disability is slight; a 10 percent 
disability rating is provided where the disability is moderate; a 
30 percent disability rating is provided where the disability is 
moderately severe, and a maximum 40 percent disability rating is 
provided where the disability is severe.  38 C.F.R. § 4.73, DC 
5313.

The cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. 38 C.F.R. 
§ 4.56(c) (2009).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the history 
and complaints of the injury, and objective findings. 38 C.F.R. § 
4.56(d) (2009).  The United States Court of Appeals for Veterans 
Claims (Court), citing Robertson v. Brown, 5 Vet. App. 70 (1993), 
held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-
circumstances test and that no single factor is per se 
controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

A slight muscle injury is a simple wound to the muscle without 
debridement or infection.  Records of the injury are demonstrated 
by a superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs or 
symptoms of muscle disability.  The objective findings would 
include a minimal scar, but no evidence of fascial defect, 
atrophy, or impaired tonus and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. § 
4.56(d) (2009).

A moderate disability of the muscles may result from through and 
through or deep penetrating wounds of relatively short track by a 
single bullet or small shell or shrapnel fragment.  The absence 
of the explosive effect of a high velocity missile and of 
residuals of debridement or of prolonged infection also reflects 
moderate injury.  The history of the disability should be 
considered, including service department records or other 
sufficient evidence of hospitalization in service for treatment 
of the wound.  Consistent complaints on record from the first 
examination forward of one or more of the cardinal symptoms of 
muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, and an effect on the particular functions 
controlled by the injured muscles should be noted.  Evidence of 
moderate disability includes entrance and (if present) exit scars 
which are linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle tissue, 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or failure 
in comparative tests.  Id.  

A moderately severe disability of the muscles is characterized by 
evidence of a through and through or deep penetrating wound by a 
high velocity missile of small size or a large missile of low 
velocity, with debridement or with prolonged infection, or with 
sloughing of soft parts, or intermuscular cicatrization.  Service 
department records or other sufficient evidence showing 
hospitalization for a prolonged period in service for treatment 
of a wound of severe grade should be considered.  Records in the 
file of consistent complaints of cardinal symptoms of muscle 
wounds should also be noted.  Evidence of unemployability due to 
an inability to keep up with work requirements may be considered.  
Objective findings should include relatively large entrance and 
(if present) exit scars so situated as to indicate the track of a 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss of 
muscle substance or moderate loss of normal firm resistance of 
muscles compared with the sound side may be considered.  Tests of 
strength and endurance of the muscle groups involved may also 
give evidence of marked or moderately severe loss.  Id.

A severe disability of the muscles is characterized by evidence 
of through and through or deep penetrating wound due to a high 
velocity missile, or large or multiple low velocity missiles, or 
explosive effect of a high velocity missile, or shattering bone 
fracture with extensive debridement or prolonged infection and 
sloughing of soft parts, intermuscular binding and cicatrization.  
Service department records or other sufficient evidence showing 
hospitalization for a prolonged period in service for treatment 
of a wound of severe grade should be considered.  Records in the 
file of consistent complaints of cardinal symptoms of muscle 
wounds should also be noted.  Evidence of unemployability due to 
an inability to keep up with work requirements may be considered.  
Id.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in the track of a missile.  
Palpation shows moderate or extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles in wound area.  Muscles 
do not swell and harden normally in contraction.  Tests of 
strength or endurance compared with the sound side or of 
coordinated movements indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group of muscles.  (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id.

The Veteran contends that his shin splints of the right and left 
legs warrant a compensable disability rating.  During a July 2009 
RO hearing, the Veteran reported that he developed pain in the 
feet from normal everyday activities and he tended to feel it in 
his shins and then in his knee and when he walked or used an 
elliptical machine he felt the pain in his shin.  He reported 
receiving treatment for shin splints in service.  

Service treatment reports reflect that the Veteran was treated 
for shin splits, tibial stress syndrome and compartment syndrome.  
Compartment syndrome was ultimately ruled out in April 2007.  
During this period, the Veteran's symptoms included tenderness to 
palpation of the medial tibia, pain in tibias, pain and tightness 
in calves, pain, tightness and numbness in the shins due to 
exertion/exercise, which is relieved with ceasing activities and 
is improved by lighter impact exercise activity.  Neurological 
and sensory examinations during this period reflect no 
abnormalities of the legs.  In June 2007, the Veteran complained 
of a recurring loss of sensation to the feet with performing 
sustained exercise which was noted to be a stocking distribution 
up to the ankles and a fully reversible phenomenon after the 
aggravating activity ceased.  Neurological and sensory exams were 
normal, muscle tone was 5/5 normal tone with no abnormal 
movement, wasting or atrophy and the Veteran was diagnosed with 
bilateral lower extremity, transient, self limited, reversible 
stocking sensory neuropathy that was exercise induced.  He was 
recommended for separation in June 2007 due to bilateral lower 
leg pain which was noted to occur with exercise but not when at 
rest.  In the separation examination the Veteran reported that he 
intended to file a VA disability claim for his shins and the 
examining military professional noted the Veteran had multiple 
pains in the shins, knees, feet and back, all of which had been 
expressed and treated.  

In an October 2007 VA examination for general medical conditions, 
the Veteran reported that he began having pain and numbness in 
the bilateral calf area, describes as shooting an sharp, which 
began in 2006.  He stated that pain occurred daily and with 
running, walking fast or working out.  No incapacitating 
episodes, flare-ups, interference with daily activity or problems 
with repetitive use were noted.  The Veteran reported having some 
physical therapy with no relief.  A physical examination found 
the deep tendon reflexes were even at 2/4 and muscle tone was 
normal.  Babinski was downgoing bilaterally and sensation was 
grossly intact to light touch.  No cellulitis or deformities of 
the anterior lower leg were found.  Positive tenderness over the 
anterior tibial bone was noted bilaterally.  Motor strength was 
5/5 in both the ankle and proximal lower extremity.  Proximal 
lower extremity also had normal muscle tone.  There was no 
additional loss of joint function of the bilateral lower 
extremities due to pain, fatigue or lack of coordination on 
repetitive motion.  

VA outpatient treatment reports from October 2007 to September 
2009 reflect that physical examination findings in November 2007 
revealed a non specific strain/sprain of shin splints since Iraq.  
In a June 2009 VA outpatient treatment report, the Veteran 
complained of pain in the shins, knees and feet which have 
existed since his active service and had a worsening of pain with 
running, even on the treadmill.  In a June 2009 and August 2009 
evaluation for knee pain, the Veteran reported that he had 
trouble going up and down stairs and while his knees did not give 
out, he felt "generalized fatigue."  Physical findings in June 
2009 and August 2009 reflected no atrophy, swelling, a normal 
gait, sensation was intact to light touch in all dermatomes of 
the bilateral lower extremities and motor functioning as 5/5 
bilaterally in all the lower extremities.  

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the Veteran's shin splits of the right and left legs 
warrants a disability rating of 10 percent each under Diagnostic 
Code 5313 for a moderate muscle injury.  In this regard, the 
Board notes that when evaluating muscle injuries, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, impairment 
of coordination and uncertainty of movement. 38 C.F.R. § 4.56(c) 
(2009).  The rating criteria provide that, for a slight muscle 
injury, no evidence of the cardinal signs and symptoms of a 
muscle disability are found.  The rating criteria also provide 
that, under moderate muscle injuries, consistent complaints on 
record, however, of one or more of the cardinal symptoms of 
muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, and an effect on the particular functions 
controlled by the injured muscles are to be noted.  

In this case, the Board notes that the Veteran's consistent 
complaints of the cardinal signs and symptoms of a muscle 
disability, including pain, generalized fatigue and the effect on 
his daily activities, in particular on his exercise, reflect that 
the injury is not a slight disability.  While the objective 
findings of record do not reflect the present of a moderate 
disability, in considering the totality of the circumstances of 
the Veteran's shin splints, including the  consistent complaints 
of shin splints with pain and fatigue, and the effect on his 
walking, running, and other exercise, the Board finds, resolving 
all doubt in favor of the Veteran, that the shin splints of the 
bilateral legs more nearly approximate a disability rating of 10 
percent for each leg under Diagnostic Code 5313 for a moderate 
muscle disability present with consistent complaints of cardinal 
signs and symptoms.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  
Therefore the Veteran's shin splints of the bilateral legs 
warrant an initial 10 percent disability rating under Diagnostic 
Code 5313 for each leg, but no higher.  38 C.F.R. § 4.114.  

In order for a higher evaluation to be assigned under 5313, the 
Veteran's shin splints of the bilateral legs must reflect some 
findings of hospitalization in service, the inability to keep up 
with work requirements, a relatively large entrance and (if 
present) exit scars so situated as to indicate the track of a 
missile through important muscle groups, indications on palpation 
of moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of muscles 
compared with the sound side, and any testing of strength and 
endurance of the muscle groups involved which provides evidence 
of marked or moderately severe loss, all of which are not present 
in the record at this time.  As such, the Board finds that an 
initial disability rating for the Veteran's bilateral shin 
splints do not warrant a disability rating in excess of 10 
percent for moderately severe or severe muscle disabilities.  

Thus, after resolving any doubt in favor of the Veteran, as he 
evidence of record supports the Veteran's claim for a compensable 
rating for shin splits of the bilateral legs, a 10 percent 
disability rating for each left is warranted under Diagnostic 
Code 5313 for a moderate muscle disability.


5.  Patellofemoral Syndrome, Right and Left Knees 

The Veteran's bilateral knee disability is rated, by analogy, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5261, which provides 
that a 10 percent rating is for assignment when extension is 
limited to 10 degrees, and a 20 percent rating is for assignment 
when extension is limited to 15 degrees.  Under Diagnostic Code 
5260, a 10 percent rating is for assignment when flexion is 
limited to 40 degrees, and a 20 percent rating is for assignment 
when flexion is limited to 30 degrees.  It is also "[t]he intent 
of the schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is the 
intention to recognize actual painful, unstable, or malaligned 
joints, due to healed injury, as entitled to the minimum 
compensable rating for the joint."  38 C.F.R. § 4.59.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

The Veteran contends that his current patellofemoral syndrome of 
the right and left knees warrant an initial compensable rating.  
During a July 2009 RO hearing, the Veteran testified that when 
his feet hurt from normal day to day activities, he feels it also 
in his shins and  knees from exercising and long walks.  He 
reported that the VA afforded him a knee brace for one of his 
knees but he had pain in both knees.  He reportedly could walk 
only a couple of blocks before he felt pain in this knees and the 
pain is constant and every day.  The Veteran also testified that 
his knees made noise/crepitus and that an MRI taken at the VA 
revealed fluid in the knee.  He stated that his right knee hurt 
more and was weaker than his left knee.  The Veteran testified 
that his conditions, especially the knees, have gotten worse 
since he has been out of service.

Service treatment reports from within a year prior to the 
Veteran's claim reflect that he was treated for bilateral lower 
leg pain with objective findings of no deformities or 
abnormalities in the knees, normal sensory and neurological 
examinations and a full range of motion in the knees.  Veteran 
was recommended for separation in June 2007 due to bilateral 
lower leg pain which was noted to occur with exercise but not 
when at rest.  Upon separation from active service he reported 
having knee pain and bilateral knee discomfort and that he 
intended to file a VA disability claim for such. The separation 
examination noted that he had multiple pains in the shins, knees, 
feet and back which all were expressed and treated.

In an October 2007 VA general medical examination, the Veteran 
reported having pain in both knees that originated in the knee 
area and extended downward to the shin which was worsened with 
activity.  He denied swelling and was not on any pain medication 
at this time.  In an October 2007 VA examination of the joints, 
the Veteran stated that his bilateral knee pain worsened with 
running fast, walking fast or walking long distances.  He also 
reported having pain in the morning.  No locking, buckling, 
flare-ups or incapacitating episodes were reported.  He had no 
problems with repetitive use and had some physical therapy with 
no relief.  A physical examination revealed deep tendon reflexes 
were even at 2/4, muscle tone was normal, sensation was grossly 
intact to light touch, motor strength of knee extension was 5/5, 
motor strength of the knees was 5/5 and motor strength of the 
proximal lower extremity was 5/5.  No pain was found with range 
of motion of the knees, no instability of either knee 
bilaterally.  McMurrays sign was negative.  Muscle tone was 
normal.  No instability to varus, valgus, anterior or posterior 
stressing of either knee bilaterally.  Positive patellar grind, 
bilaterally.  The Veteran was able to extend to 0 degrees and 
flex to 140 degrees bilaterally.  No additional loss of joint 
function due to pain, fatigue or lack of coordination was noted.  

VA outpatient treatment reports from October 2007 to September 
2009 reflect that the Veteran was initially treated for problems 
with the left and right knees in June 2009, and he received 
physical therapy treatment for his bilateral lower extremities.  

In a June 2009 VA outpatient treatment report, the Veteran 
reported having pain in his knees on and off since his active 
duty times.  He reported a worsening of pain with running, even 
on the treadmill.  A physical examination of the knees revealed 
no deformity, no effusion, ecchymosis, a full range of motion and 
the knee was non tender to palpation.  

In a subsequent VA outpatient treatment report from June 2009, 
the Veteran reported that he continued to have pain around the 
knee cap, for which the use of ice and rest helped.  A physical 
examination revealed some small joint suprapatellar effusion 
bilaterally, a steady gait and no valgus deformity.  He was 
diagnosed with knee arthralgia.  The physician concluded at this 
time that the Veteran's complaints of pain were disproportional 
to the exam and findings on x-ray and the Veteran was offered a 
brace which he declined.  

An additional VA report from June 2009 revealed that the Veteran 
complained of discomfort in his knees after walking for 5 
minutes, trouble going up more than down stairs, standing longer 
than a few hours, a click in his right knee while flexing, 
morning stiffness and generalized fatigue.  He denied giveaway, 
falls, or low back pain and radiation due to his knees.  Pain was 
described as a burning or pulling and ranged from two to eight 
out of 10 on the right and from one to seven out of 10 on the 
left.  A physical examination revealed no antalgic gait, a full 
active range of motion of the knees, very mild tenderness on 
palpation at the right knee medial joint line, crepitus 
bilaterally, reflexes at 2+ bilaterally, intact sensation and 
motor strength of 5/5 in the lower extremities.  Ligament testing 
reflected no laxity and the Apley distraction was negative.  
Patellar grind and compression testing was negative.  The 
impression included a possible right meniscal tear noting a 
palpable painful click with passive range of motion and on 
McMurray testing.  

In an August 2009 VA medical record, the Veteran was followed up 
for his knee pain and he reported right knee pain in the knee 
cap, exacerbated by climbing stairs and prolonged sitting, he 
used an infrapatellar strap which helped intermittently, and he 
had posterior knee discomfort from the strap digging into his 
leg.  He also reported bilateral knee swelling, right greater 
than left, which exacerbated his pain.  Pain ranged from two to 
six out of 10.  The Veteran was exercising 5 times a week, and 
was able to independently ambulate and perform his activities of 
daily living.  He was not currently on any pain medications and 
used ice occasionally for the pain.  An MRI of the right knee, 
taken in July 2009, revealed mild tendonopathy/tendinosis of the 
infrapatellar tendon with no evidence of tear or retraction, mild 
prepatellar bursitis, visualized menisci, ligaments, tendons, 
cartilage and muscles that were grossly unremarkable and intact 
and findings which may represent a very mild grade 1 sprain in 
the medial collateral ligament with no evidence of a tear or 
retraction.  A physical examination revealed no antalgic gait, a 
full active range of motion of the knees, very mild tenderness on 
palpation at the right knee medial joint line, crepitus 
bilaterally, reflexes at 2+ bilaterally, intact sensation and 
motor strength of 5/5 in the lower extremities.  Ligament testing 
reflected no laxity, no complaint of medial knee pain with valgus 
stress, and McMurray's test and Apley distraction was negative.  
Patellar grind and compression testing was negative.  The 
impression included diagnoses of possible bilateral 
patellofemoral syndrome based on subjective complaints, bilateral 
pes anserine bursitis with tenderness to palpation on 
examination, no evidence of right meniscal tear on MRI and 
moderate tenderness along the medial collateral ligament that is 
consistent with grade 1 sprain, although the Veteran did not have 
pain with valgus stress.  

In a subsequent August 2009 VA outpatient treatment report, the 
Veteran was scheduled to receive a CSI (corticosteroid injection) 
injection in the right knee.  He was noted to have several pain 
generators including bilateral patellofemoral syndrome, mild 
bilateral pes anserine bursitis and very mild grade I right 
medial collateral ligament sprain.  He reported continuing pain, 
swelling and clicking in the bilateral knees and was exercising 
five times a week.  

In a later August 2009 VA medical record, the Veteran described 
two types of knee pain, one on the medial patella and another 
inferior to the patella tendon.  He reported considerable 
improvement in the medial patella pain with the CSI injection, 
however, the pain inferior to the patella tendon felt worse.  
Infrapatellar pain was constant and exacerbated with daily 
activity such as steps.  He also stated that he was actively 
training daily in a gym, in an attempt to become a police officer 
with workouts including circuit training.  The Veteran continued 
to receive physical therapy.  A physical examination revealed a 
non antalgic gait, no sit to stand difficulty, a full active 
range of motion of the bilateral knees, tenderness to palpation 
throughout the bilateral patellar tendons and most painful with 
palpation over bilateral tibial tubercles, no tenderness to 
palpation over bilateral medial and lateral joint lines or over 
patellar facets, reflexes at 2+ bilaterally, intact sensation and 
motor strength of 5/5 in the lower extremities.  Testing revealed 
negative results with anterior and posterior drawer, Lachman's, 
McMurray's, patellar grind and varus and valgus stress.  The 
Veteran was diagnosed with bilateral knee pain, noted as a 
component of patellofemoral pain and improved with CSI.  The 
Veteran's more prominent pain was noted to be more consistent 
with jumper's knee/patellar tendon enthesopathy and/or patellar 
tendonosis.  Additional VA outpatient treatment reports reflect 
that the Veteran received physical therapy for his bilateral 
knees in August 2009 and September 2009.

When the medical evidence is evaluated under the VA's schedule 
for Rating Disabilities, it is apparent that the Veteran's knees 
manifest pain, tenderness, crepitus and effusion, as demonstrated 
by the subjective complaints reported by the Veteran and by the 
objective findings on service department and VA examinations.  
While the examination reports (in-service and post-service) show 
full and normal range of motion in both knees, which is not to a 
degree to warrant a compensable rating under either Diagnostic 
Code 5260 or 5261, the Board believes that along with the 
Veteran's complaints and objective findings of pain, tenderness, 
crepitus and effusion in the knees (which could, presumably, 
account for some additional functional loss), there is a basis 
for the assignment of a compensable rating for each knee.  See 
generally DeLuca v. Brown, 8 Vet. App. 202 (1996); 38 C.F.R. 
§§ 4.40, 4.45.

Accordingly, resolving all reasonable doubt as to this matter in 
the Veteran's favor, the Board concludes that a 10 percent rating 
is warranted for patellofemoral syndrome of the right knee and a 
10 percent rating is warranted for patellofemoral syndrome of the 
left knee.  However, since limitation of motion is not to a 
degree to warrant a 20 percent rating under Diagnostic Code 5260 
or 5261, the Board finds that the Veteran does not meet the 
schedular criteria for a rating in excess of 10 percent for 
either knee.  Moreover, as the record evidence shows no finding 
of lateral instability or recurrent subluxation, including on 
physical examination and radiographic diagnostic testing, the 
Board finds that the Veteran also does not meet the criteria for 
a separate rating under Diagnostic Code 5257 for either knee.

The Board has also considered whether there are other appropriate 
diagnostic codes for application.  However, as the record 
evidence fails to show that the Veteran's knees manifest 
ankylosis, dislocation or removal of cartilage or an impairment 
of the tibia or fibula, Diagnostic Codes 5256, 5258, 5259 and 
5262 do not apply.  See 38 C.F.R. § 4.71a.  

In summary, for the reasons and bases expressed above, the Board 
determines that an initial 10 percent rating for patellofemoral 
syndrome of the right knee and an initial 10 percent rating for 
patellofemoral syndrome of the left knee are warranted since the 
effective date of service connection on September 8, 2007.  
Accordingly, the appeal of this matter is granted.

6.  Bilateral Pes Planus

The Veteran's bilateral pes planus is currently rated under 
Diagnostic Code 5276 which provides ratings for acquired 
flatfoot.  See 38 C.F.R. § 4.71a (2009).  Under this diagnostic 
code, a 10 percent rating is warranted for moderate unilateral or 
bilateral flatfoot where the weight-bearing line is over or 
medial to the great toe and there is inward bowing of the tendo 
achillis and pain on manipulation and use of the feet.  A 30 
percent rating is warranted for severe bilateral flatfoot, 
manifested by marked deformity (pronation, abduction, etc.), pain 
on manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  38 C.F.R. § 4.71a.

The Veteran contends that his current pes planus of the right and 
left foot warrants a compensable rating.  During a July 2009 RO 
hearing, the Veteran testified that his feet hurt in his normal 
day to day activities and sometimes they go numb with exertion 
from exercise, long walks for a couple of blocks.  He also 
reported waking up with pain, numbness, stiffness and a lack of 
flexibility in the feet.  The Veteran testified that he was 
provided support for his fallen arches in service which ended up 
causing more discomfort.  He reported that this condition has 
gotten worse since he got out of service.  The Veteran stated 
that with the numbness of the feet he cannot go to the gym and 
cannot use the treadmill for more than five minutes without his 
feet going numb or feeling discomfort.  

Service treatment reports reflect that the Veteran was treated 
for his bilateral feet on several occasions in service with 
symptoms including a normal gait, pes planus (also characterized 
as flexible), flat feet, pain and numbness.  In March 2007 he was 
noted to be wearing white "klm" orthotics and was adapting to 
them whereas he was unable to adapt to his previous shoes which 
were improper for his foot type and irritated his feet badly.  
Also, at this time, he was able to maintain exercising three 
times a week.  Subsequent service treatment reports reflect that 
the Veteran could not tolerate orthotic inserts either and wore 
nothing and continued to exercise moderately three times a week 
and at a minimal five times a week.  In a June 2007, the Veteran 
was complained of a recurring loss of sensation to the feet with 
performing sustained exercise which was noted to be a stocking 
distribution up to the ankles and a fully reversible phenomenon 
after the aggravating activity ceased.  At this time, the Veteran 
was diagnosed with bilateral lower extremity, transient, self 
limited, reversible stocking sensory neuropathy that was exercise 
induced.  The Veteran was recommended for separation in June 2007 
due to bilateral lower leg pain which was noted to occur with 
exercise but not when at rest.  

Upon separation from active service the Veteran reported having 
flat feet and foot numbness with running, hiking and using the 
elliptical machine and he intended to file a VA disability claim 
for such.  It was noted that pes planus was diagnosed and treated 
with inserts which he did not tolerate well and discarded.  The 
separation examination also noted that he had multiple pains in 
the shins, knees, feet and back which all were expressed and 
treated.

In an October 2007 VA general medical examination, the Veteran 
reported his bilateral pes planus was productive of discomfort in 
the sole area, especially with prolonged activity.  In an October 
2007 VA podiatry examination, the Veteran reported that his pes 
planus symptoms have become progressively worse since his active 
service and consisted of pain, stiffness and a lack of endurance 
in both feet with standing, walking and at rest.  No flare ups of 
foot joint disease were noted.  The Veteran reported he was able 
to stand more than one hour but less than three hours and walk 
one to three miles.  He reported using orthotic inserts, noted as 
custom made arch supports, for his flat feet.  A physical 
examination he had mild pronation throughout gait, abductory 
twist at toe off, no significant decrease in arch height, mild 
joint space narrowing of the medial column and no significant 
erosive or bony changes to signify significant pes planus.  The 
Veteran reported he was unemployed for less than a year due to 
his recent discharge from service.  He was diagnosed with mild 
pes planus with associated fallen arches.  The Veteran reported 
mild effects on most of his activities of daily living with a 
moderate effect on shopping and severe effect on exercise.  He 
also reported that pain can be intense and the numbness severe 
while driving which makes it difficult to drive.  The Veteran was 
also diagnosed with possible tarsal tunnel syndrome versus 
exercise induced compartment syndrome associated with numbness of 
the feet.  

VA outpatient treatment reports from October 2007 to September 
2009 reflect that flat feet were initially noted upon physical 
examination in November 2007.  

In a June 2009 VA outpatient treatment report, the Veteran 
complained of pain in the feet since his active service which 
worsened with running, even on the treadmill.  He reported that 
he was given orthotics while in the Army which he did not use.  A 
physical examination noted no deformity of the feet, no fallen 
arches and intact pulses, sensation and strength.  In a 
subsequent June 2009 VA outpatient treatment report, the Veteran 
complained that his feet hurt and he could not run.  Foot x-rays 
showed mild degenerative joint disease of the first 
metatarsophalangeal (MTP) joint and he was also noted to have a 
steady gait at this time.  The VA physician diagnosed the Veteran 
with foot pain and noted that the Veteran's complaint of pain is 
disproportional to the examination and findings on x-ray.  

A later June 2009 VA medical record reflects the Veteran's 
complaints that his feet get numb when he walks, he had more 
trouble getting up than down stairs and standing longer than a 
few hours.  At this time he denied giveaway or falls due to his 
knees however, he felt a "generalized fatigue."  Upon physical 
inspection a non antalgic gait and bilateral pes planus was 
noted.  Physical examinations in August 2009 also revealed 
findings of a non antalgic gait and no sit to stand difficulty 
and the Veteran reported exercising five times a week.  VA 
outpatient treatment reports also reflect that the Veteran 
received physical therapy for his pes planus.  

After a careful and considered review of the record evidence, the 
Board finds that the Veteran's bilateral pes planus warrant a 
compensable evaluation since the effective date of service 
connection on September 8, 2007.  Here, the Veteran complains of 
pain, numbness, tingling, stiffness, and a lack of flexibility in 
his feet.  The objective evidence reflects findings of a normal 
and non antalgic gait, mild pronation throughout gait, mild joint 
space narrowing of the medial column, and an abductory twist at 
toe off, but no fallen arches, no significant decrease in arch 
height, no significant erosive or bony changes to signify 
significant pes planus; and that Veteran uses orthotics with some 
failure noted.  The VA physician, who diagnosed the Veteran with 
foot pain in June 2009, reported that the Veteran's complaints of 
pain were disproportional to the examination and findings on x-
ray.  The VA examiner also described the Veteran's bilateral pes 
planus as mild in severity.  In fact, the Veteran's complaints of 
a recurring loss of sensation in the feet while performing 
sustained exercise were noted (in June 2007) to be a fully 
reversible phenomenon after the aggravating activity ceased; and 
as such, he was diagnosed with bilateral lower extremity 
reversible stocking sensory neuropathy that was transient and 
self-limited and that was exercise induced.  Nevertheless, this 
same medical evidence also indicates that the Veteran's use of 
orthotics (or arch supports) has yielded some degree of failure; 
that he suffers pain on use of his feet; and that he has mild 
pronation throughout his gait and an abductory twist at toe off.

Despite the absence of moderate objective findings, it is the 
Board's judgment, nonetheless, that the evidence creates a 
question as to the most appropriate rating for the Veteran's 
bilateral pes planus.  Considering the objective findings pain on 
use of the feet and the Veteran's complaints of pain, numbness, 
tingling, stiffness, and a lack of flexibility in his feet, and 
resolving any reasonable doubt  in the Veteran's favor, the Board 
concludes that the bilateral pes planus more nearly approximate 
the criteria for a 10 percent rating.  See generally DeLuca v. 
Brown, supra; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45.  However, in the 
absence of objective evidence of severe unilateral or bilateral 
pes planus, unilateral or bilateral claw foot, or other 
moderately severe or severe impairment indicated in Diagnostic 
Codes 5276, 5278, 5283, and 5284, relative to foot impairment, 
the Board further concludes that a rating in excess of 10 percent 
is not shown to be warranted under the rating schedule.

In summary, for the reasons and bases expressed above, the Board 
concludes that an initial 10 rating for bilateral pes planus is 
warranted since the effective date of service connection on 
September 8, 2007.  Accordingly, the appeal of this matter is 
granted.

Extraschedular Consideration

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology from his PTSD, thoracic somatic 
dysfunction, hemorrhoids, bilateral knees and bilateral feet; and 
thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular ratings are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is not 
warranted.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.

An initial compensable rating for a thoracic somatic dysfunction 
is denied.  

An initial compensable rating for hemorrhoids is denied.

An initial rating of 10 percent for shin splints of the right leg 
is granted, subject to the provisions governing the award of 
monetary benefits.

An initial rating of 10 percent for shin splints of the left leg 
is granted, subject to the provisions governing the award of 
monetary benefits.

An initial rating of 10 percent for patellofemoral syndrome of 
the right knee is granted, subject to the provisions governing 
the award of monetary benefits.

An initial rating of 10 percent for patellofemoral syndrome of 
the left knee is granted, subject to the provisions governing the 
award of monetary benefits.

An initial rating of 10 percent for bilateral pes planus is 
granted, subject to the provisions governing the award of 
monetary benefits.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
service connection for a right forearm mass and allergic 
conjunctivitis.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).  

During a July 2009 RO hearing, the Veteran testified that he has 
a lump on the right arm appeared during his military service 
which he did not have prior to enlisting in the Marines Corps.  
He reported that sometimes it got bigger and smaller and he 
sometimes got awkwardness in his arm.  The Veteran also testified 
that he sought treatment for this right forearm mass in service 
and was told to not worry about it.  With respect to his allergic 
conjunctivitis, the he stated that he currently had a twitching 
in the corner of his right eye that he was told that it could be 
stress related to post traumatic stress.  The Veteran also 
reported that he had this condition in service. 

Service treatment records reflect no findings of skin 
abnormalities in the entrance examination and no growths or cysts 
were reported upon entry into active service.  While the Veteran 
did report wearing glasses upon entry into active service, no 
findings related to eye abnormalities were found in a clinical 
evaluation.  In a May 2002 eye examination, the Veteran was 
diagnosed with compound myopic astigmatism in the left eye and 
compound myopia in the right eye.  He had no eye complaints at 
this time.  In a May 2007 eye examination, the Veteran reported 
that he wore glasses however, he did not report any disabilities 
with the eyes and he was diagnosed with a refractive error, 
myopia and astigmatism, regular.  The separation examination was 
absent of any findings of eye or  skin abnormalities and the 
Veteran did not report any problems with his eyes nor any growth, 
cysts or skin disabilities at this time  

A December 2007 VA outpatient treatment report reflects that the 
Veteran underwent surgery for a wide local excision of a right 
forearm mass.  

In a January 2008 VA outpatient treatment report, the Veteran 
reported having a foreign body sensation with respect to the eyes 
since July and occasional crusty eyes in the morning.  He felt it 
was related to a previous eye injury when a rifle cartridge hit 
his right eye, although he was not really sure.  The Veteran was 
diagnosed with allergic conjunctivitis and refractive error.  

In a January 2008 VA examination for an eye disability, the 
Veteran reported that in approximately 2007, a spent casing hit 
him below the right eye, however he did not seek treatment for 
it.  He stated that since that time he had a foreign body 
sensation in the right eye and twitching in the right lower lid.  
The Veteran was diagnosed with refractive error and allergic 
conjunctivitis in both eyes.  

In a February 2008 VA examination for the right forearm mass, the 
Veteran reported that he had a right forearm mass in the 
antecubital area while serving in the military in 2007 and had 
complained of some discomfort related to it.  He stated that he 
was scheduling a removal of the mass.  The examiner diagnosed him 
with right forearm mass and noted that the Veteran was going to 
follow-up with a surgical evaluation for removal and exact 
diagnosis.  

As the Veteran's DD form 214 notes that he was awarded the Combat 
Action Ribbon during his active service and his military 
occupational specialties (MOS), including rifleman and mortarman, 
are indicative of combat service, the Board finds that the 
evidence of record supports a finding that the Veteran was 
engaged in combat during his active duty service, and therefore 
the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
are for application in this case.  Thus, the Board accepts the 
Veteran's statements that a spent casing/rifle cartridge hit him 
below the right eye during his active service.  In addition, the 
Veteran's MOS of a range instructor also indicates an exposure to 
firearms, thereby providing support for these statements.  

In considering the Veteran's lay statements of experiencing a 
right forearm mass initially manifesting during active service in 
2007, the post-service medical evidence of a diagnosed right 
forearm mass and the Veteran's lay statements contending that his 
this mass had its onset during his active service, the Board 
finds that a VA examination is necessary to obtain an opinion as 
to whether the diagnosed right forearm mass is related to or 
caused by his military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 
601 F.3d 1274, 1276 (2010) (citing 38 U.S.C. §5103A (d)(1) in 
finding that an examination or opinion is necessary if all 
information and lay or medical evidence contains competent 
evidence of a current disability or persistent or recurrent 
symptoms of disability, indicates that the disability or symptoms 
may be associated with active service but does not contain 
sufficient medical evidence to make a decision on the claim).

Also, in considering the Veteran's lay statements that a spent 
casing/rifle cartridge hit him below the right eye during his 
active service and he has had eye problems since that time and 
the post-service medical evidence of a diagnosis of allergic 
conjunctivitis, the Board finds that a VA examination is 
necessary to obtain an opinion as to whether the Veteran has a 
current eye condition which is related to or caused by his 
military service.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 
Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 
1276 (2010) (citing 38 U.S.C. §5103A (d)(1) in finding that an 
examination or opinion is necessary if all information and lay or 
medical evidence contains competent evidence of a current 
disability or persistent or recurrent symptoms of disability, 
indicates that the disability or symptoms may be associated with 
active service but does not contain sufficient medical evidence 
to make a decision on the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA dermatology examination by an 
appropriate specialist to determine the 
current nature and etiology of any right 
forearm mass or residuals from a removal 
thereof found to be present.  The claims 
folder and a copy of this remand are to be 
made available to and reviewed by the 
examiner in connection with the 
examination.  The examination report is to 
contain a notation that the examiner 
reviewed the claims file.  The examination 
is to include a review of the Veteran's 
history and current complaints, as well a 
comprehensive evaluation of the right 
forearm mass and any tests deemed 
necessary.

The examiner is asked to offer an opinion 
addressing the following questions: 

a.  Has the Veteran developed a current 
right forearm mass or residuals of a 
removal of the right forearm mass?  If so, 
please specify the diagnosis (or 
diagnoses).

b.  If the examiner finds that the Veteran 
has a current right forearm mass or 
residuals of removal thereof, is it at 
least as likely as not (50 percent or 
greater probability):  (i) that such 
condition, had its onset during the 
Veteran's period of active duty from May 
2002 to September 2007; or, (ii) that such 
condition was caused by any incident or 
event that occurred during such period?

Please note that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of the evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended 
relationship; "less likely" weighs 
against a causal relationship.  Please 
answer the question posed with the use of 
"as likely", "more likely", or "less 
likely" language.

A complete rationale should be given for 
all opinions expressed.  In this regard, a 
discussion of the facts and medical 
principles involved will be considerable 
assistance to the Board.

2.  The RO/AMC should schedule the Veteran 
for a VA optometry examination by an 
appropriate specialist to determine the 
current nature and etiology of any eye 
condition found to be present.  The claims 
folder and a copy of this remand are to be 
made available to and reviewed by the 
examiner in connection with the 
examination.  The examination report is to 
contain a notation that the examiner 
reviewed the claims file.  The examination 
is to include a review of the Veteran's 
history and current complaints, as well a 
comprehensive evaluation of the eye and 
any tests deemed necessary.

The examiner is asked to offer an opinion 
addressing the following questions: 

a.  Has the Veteran developed a current 
eye condition?  If so, please specify the 
diagnosis (or diagnoses).

b.  If the examiner finds that the Veteran 
has a current eye condition, is it at 
least as likely as not (50 percent or 
greater probability):  (i) that such 
condition had its onset during the 
Veteran's period of active duty from May 
2002 to September 2007; or, (ii) that such 
disorder was caused by any incident or 
event that occurred during such period 
(i.e. a spent casing/rifle cartridge hit 
him below the right eye during his active 
service)?

Please note that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of the evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended 
relationship; "less likely" weighs 
against a causal relationship.  Please 
answer the question posed with the use of 
"as likely", "more likely", or "less 
likely" language.

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


